

115 HR 3781 IH: Veterans’ Record Reconstruction Act
U.S. House of Representatives
2017-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3781IN THE HOUSE OF REPRESENTATIVESSeptember 14, 2017Mr. Carbajal (for himself, Mr. LaMalfa, and Mr. Ruiz) introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Veterans' Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo require the Secretary of Defense, in consultation with the Secretary of Veterans Affairs, to
			 develop guidelines regarding the use by the Secretaries of the military
			 departments and the Secretary of Veterans Affairs of unofficial sources of
			 information to determine the eligibility of a member or former member of
			 the Armed Forces for benefits and decorations when the member’s service
			 records are incomplete because of damage to the records, including records
			 damaged by a 1973 fire at the National Personnel Records Center in St.
			 Louis, Missouri.
	
 1.Short titleThis Act may be cited as the Veterans’ Record Reconstruction Act.2.Development of guidelines for use of unofficial sources of information to determine eligibility of members and former members of the Armed Forces for benefits and decorations when the service records are incomplete because of damage to the official record (a)Guidelines requiredThe Secretary of Defense shall develop guidelines regarding the use by the Secretaries of the military departments and the Secretary of Veterans Affairs of unofficial sources of information, including eyewitness statements, to determine the eligibility of a member or former member of the Armed Forces for benefits and decorations when the service records of the member are incomplete because of damage to the records as a result of the 1973 fire at the National Personnel Records Center in St. Louis, Missouri, or any subsequent incident while the records were in the possession of the Department of Defense.
 (b)ConsultationThe Secretary of Defense shall prepare the guidelines in consultation with the Secretary of Veterans Affairs, with respect to veterans benefits under title 38, United States Code, whose eligibility determinations depend on the use of service records maintained by the Department of Defense.
 (c)Time for completionThe Secretary of Defense shall complete development of the guidelines not later than one year after the date of the enactment of this Act.
			